DETAILED ACTION
Claims 1-20 are pending. Applicant has amended claims 1, 2, 4, 8 and 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 8,286,139 B2) in view of Aberg et al. (US 2017/0300357 A1).

As to claim 1, Jones teaches a system comprising:
a first processor comprising circuitry configured to execute a plurality of threads of an operating system kernel (data processing system includes processors … each of these processors has threads executing on them; col. 9, lines 16-20); and
a second processor coupled to the first processor, wherein the second processor comprises circuitry configured to execute an application (data processing system includes processors … each of these processors has threads executing on them; col. 9, lines 16-20 and These threads may be those for a particular process or application; col. 5, lines 59-60);
wherein the first processor is configured to:
monitor a number of cycles that threads executing on the first processor have spent servicing system requests over a previous time interval (A set of threads is identified for monitoring … exceeding a threshold; col. 5, line 58 – col. 6, line 4 and “the operating system supporting the latency monitoring may keep a list of monitored threads that have been dispatched during a sampling interval; col. 6, lines 32-40 and Elapsed time … time may be measured in seconds or in cycles; col. 8, lines 38-60); and
identify threads latency problems and perform actions to reduce/overcome the problems (col. 6, lines 18-22).
Jones does not teach the second processor sends system service requests to the first processor for servicing; and dynamically adjust an amount of delay that is added to servicing of a given system service request based on a determination of whether the number of cycles exceeds a threshold.
Although Jones does not teach the second processor sends system service requests to the first processor for servicing, it is well known in the art that processors process requests from multiple sources, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Jones could implement the second processor sends system service requests to the first processor for servicing.
Aberg teaches dynamically adjust an amount of delay that is added to servicing of a given system service request based on a determination of whether the number of cycles exceeds a threshold (paragraphs [0096], [0081], [0083], [0108]-[0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Aberg to the system of Jones because Aberg teaches a method to dynamically adding delay time to servicing the system request, thus enable the system resources can be used more efficiently (paragraph [0078]).

As to claim 2, Jones as modified by Aberg teaches wherein dynamically adjusting the amount of delay that is added to servicing of the given system service request comprises: 
adding a first amount of delay responsive to determining that the number of cycles is greater than a threshold (see Aberg: paragraph [0096]); and 
adding a second amount of delay responsive to determining that the number of cycles is less than a equal to the threshold, wherein the second amount of delay is less than the first amount of delay (see Aberg: paragraph [0097]).

As to claim 3, Jones as modified by Aberg teaches wherein the circuitry of the first processor is configured to set the first amount of delay to a value greater than a previous amount of delay responsive to the number of cycles being greater than the threshold and the previous amount of delay being greater than zero (see Aberg: paragraph [0081], [0083], [0096] and [0097]).

As to claim 4, see rejection of claim 2 above. In this claim, the term “a first duration” and “a second duration” are the same as the first amount of delay and the second amount of delay.

As to claim 5, Jones as modified by Aberg does not teach wherein the threshold is dynamically adjusted by the operating system kernel.
However, Jones teaches threshold may a value in time and can be configured by a user (col. 7, lines 28-45).
Thus, given two choice that the threshold can be adjusted by a user or by a system, one of ordinary skill in the art could have the OS performs the adjusted step.

As to claim 6, Jones as modified by Aberg teaches wherein the first processor is further configured to: calculate an overhead associated with servicing system service requests over the previous time interval; and dynamically adjust an amount of delay that is added to servicing of a given system service request based on the overhead (col. 8, line 38 – col. 9, line 11) and (see Aberg: [0081], [0096] and [0131]).

As to claim 7, Jones as modified by Aberg teaches wherein the circuitry of the first processor is further configured to:
calculate an overhead associated with servicing system requests over the previous time interval, wherein the overhead comprises one or more of cycles spent servicing system service request, cycles spent transitioning between user mode and kernel mode, and cycles spent in user mode running at a lower instruction per cycle (IPC) rate (col. 8, line 38 – col. 9, line 11 and col. 10, lines 49-52 and col. 8, lines 38-43); and dynamically adjust an amount of delay that is added to servicing of a given system service request based on the overhead (see Aberg: paragraph [0081], [0083], [0096] and [0097]).

As to claim 8, it is the same as the system claim 1 above, except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 9-14, see rejections of claims 2-7 above, respectively.

As to claim 15, Jones teaches an apparatus comprising:
a memory (memory 106; Fig. 1);
one or more execution units coupled to the memory (processing unit 104; Fig. 1);
wherein the apparatus is configured to:
monitor a number of cycles that threads executing on the one or more execution units have spent servicing system requests over a previous time interval (A set of threads is identified for monitoring … exceeding a threshold; col. 5, line 58 – col. 6, line 4 and “the operating system supporting the latency monitoring may keep a list of monitored threads that have been dispatched during a sampling interval; col. 6, lines 32-40 and Elapsed time … time may be measured in seconds or in cycles; col. 8, lines 38-60); and
identify threads latency problems and perform actions to reduce/overcome the problems (col. 6, lines 18-22).
Jones does not teach dynamically adjust an amount of delay that is added to servicing of a given system service request based on a determination of whether the number of cycles exceeds a threshold.
However, Aberg teaches dynamically adjust an amount of delay that is added to servicing of a given system service request based on a determination of whether the number of cycles exceeds a threshold (paragraphs [0096], [0081], [0083], [0108]-[0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Aberg to the system of Jones because Aberg teaches a method to dynamically adding delay time to servicing the system request, thus enable the system resources can be used more efficiently (paragraph [0078]).

As to claims 16-20, see rejections of claims 2-6 above, respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
January 29, 2021